Citation Nr: 0509738	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-02 667	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from May 1962 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Winston-Salem 
Regional Office (RO) that denied service connection for 
coronary artery disease and service connection for residuals 
of frostbite of the hands and feet.  


FINDINGS OF FACT

1.  Appellant is reported to have current coronary artery 
disease and peripheral neuropathy of the extremities.

2.  Competent medical opinion states that peripheral 
neuropathy due to residuals of frostbite cannot be 
distinguished on examination from diabetic peripheral 
neuropathy.  

3.  There is no objective evidence that appellant experienced 
a cold injury during his military service.  Residuals of a 
cold injury of the hands and feet were not clinically 
established at separation of in the years immediately 
thereafter.

4.  Appellant is diabetic, and has received treatment for 
diabetic peripheral neuropathy.

5.   The most competent medical opinion of record asserts 
that appellant's in-service complaints of leg pain and chest 
tightness were not early manifestations of his current 
cardiac disability.  Coronary artery disease was not 
clinically established in service or in the year following 
separation from service.

6.  There is no competent medical evidence of nexus between 
appellant's claimed disabilities and any injury or disease in 
military service.

CONCLUSIONS OF LAW

1.  Appellant's coronary artery disease was not incurred in 
or aggravated by military service, nor may coronary artery 
disease be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Appellant does not have residuals of frostbite that were 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for service connection was submitted prior 
to enactment of the VCAA, but initial adjudication was made 
after enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for coronary artery disease was received 
in October 2000; the claim was denied by rating decision in 
April 2001.  RO sent appellant a duty-to-assist letter in 
December 2000, prior to the rating decision, and a duty-to-
assist in regard to the claim for frostbite residuals in 
November 2001, prior to the adjudication of that claim.  
Neither of these two duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decisions of April 
2001 (coronary artery disease) and January 2003 (frostbite 
residuals), the Statements of the Case (SOC) in June 2001 
(coronary artery disease) and June 2003 (frostbite 
residuals), and the Supplemental Statement of the Case (SSOC) 
in January 2003 (coronary artery disease) all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and all other 
medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant has 
been afforded a VA medical examination in regard to each of 
the claimed disabilities.  Appellant was advised of his right 
to testify in a hearing before RO or before the Board, but he 
has not opted to do so.  Finally, appellant stated in writing 
on several occasions that he has no further evidence to 
submit and desires the appeal to be adjudicated on the basis 
of the existing file. The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
blood pressure at the time of his enlistment was 110/78, and 
no physical defects were found in the enlistment physical 
examination.  Treatment notes show that in September 1962 
appellant was treated for leg cramps after marching.  
Treatment notes show that appellant was treated for 
tonsillitis in August 1963.  No further complaints or 
findings were reported.  In his self-reported Report of 
Medical History in September 1965, appellant reported 
nocturnal cramps in the calves of his legs, right greater 
than left, and also reported occasional pressure sensation in 
the chest, with indigestion.  The examiner carried these 
reports over to the Report of Medical Examination in 
September 1965 (discharge physical examination).  On the same 
Report of Medical History he denied pain or pressure in the 
chest, palpitation or pounding of the heart, or high or low 
blood pressure.  The separation physical examination noted 
all physical systems, including heart, chest, and vascular 
systems, as "normal" and recorded appellant's blood 
pressure as 110/76.  There is no notation in the service 
medical record of treatment for a cold injury, or complaint 
of a cardiac condition, to include high blood pressure.  

Private medical statements dated in 1978 are on file.  
Appellant was treated for a back injury sustained at work.  
These records and the physical findings reported therein fail 
to make reference to any pertinent extremity pathology or to 
coronary artery disease or hypertension.

Appellant had a VA medical examination in January 1979 in 
regard to an unrelated claim (nonservice-connected pension 
for back injury).  His recorded blood pressures at that time 
were 126/88, 116/84, 130/86, then 140/100 sitting, 138/100 
supine, and 130/100 standing in the right arm and, in the 
left arm in similar positions, 140/90, 140/98, and 130/100.  
The examiner diagnosed borderline hypertension.  However, the 
examiner noted that the heart had regular rate and rhythm, 
without murmurs, and peripheral vessels were normal.  There 
was no notation of any residual cold injury (skin was listed 
as "normal"). 

VA clinical notes show appellant was treated for hypertension 
in May and June 1981.  He complained of chest pains in May 
1982, at which time his blood pressure was 150/100; he 
received a VA electrocardiogram (EKG) that was within normal 
limits.  

Appellant had a VA cardiovascular examination in July 1982 in 
conjunction with his application for renewal of his 
nonservice-connected pension.  Appellant reported that he 
first noticed the onset of hypertension in 1970 and first 
began receiving treatment for hypertension in 1975.  He began 
developing dizziness and shortness of breath in May 1982.  
Appellant's parents were both diabetic and both hypertensive, 
and both of appellant's parents had experienced myocardial 
infarctions.  He denied any history of tobacco use.  Physical 
examination showed blood pressure of 150/110, pulse 80 and 
regular, and respiration 16 and unlabored.  An EKG in showed 
nonspecific ST&T wave changes but was otherwise within normal 
limits.  Chest X-rays showed the heart to be normal in size.  
There was a normal cardio-pericardial silhouette, and lung 
fields were clear.  Assessment was as follows.  (1) Essential 
hypertension of moderate severity, not well controlled by 
current medication.  (2) Chest pain probably not of cardiac 
origin, but since appellant stated that the pain would occur 
with exertion the examiner recommended a treadmill stress 
test to further delineate the possibility that the pain was 
angina.

Appellant had a treadmill exercise test in November 1982, at 
which time his blood pressure was 150/110.  The physician's 
conclusion was inadequate test for ischemia due to low level 
of exercise for age, but blood pressure and heart response 
appropriate for exercise level.  

On the general portion of the physical examination the skin 
was described as normal.  There are no complaints or findings 
of cold injury residuals and there are no pertinent clinical 
findings recorded on this examination.

Clinical records from Dr. S.M., a civilian medical provider, 
show that appellant had treatment for hypertension and 
diabetes in March 1994 through January 1998.  These records 
do not provide information regarding the etiology of the 
conditions.  The records do not show treatment for residuals 
of a cold injury.

The file contains a cardiac catheterization report from Wake 
Heart Associates dated November 1999.  The report provides a 
conclusion of single-vessel coronary artery disease.  He also 
had a stress EKG by Wake Heart Associates in November 1999 
that recorded an impression of exercise-induced inferior 
ischemia and left ventricular hypertrophy.

The file contains an operative report from Wake Medical 
Center showing appellant had coronary artery bypass surgery 
in February 2000 consequent to coronary artery disease.

Clinical records from Dr. J.R.M., a civilian medical 
provider, show that appellant had treatment for hypertension 
and diabetes from September 1999 to March 2000.  These office 
notes record appellant's current condition but do not provide 
information regarding the etiology of his cardiac condition.  
There is no indication in these office notes of treatment for 
residuals of a cold injury.  

The file contains a letter by Dr. S.G.S., a civilian medical 
provider, dated July 2000.  The letter included the result of 
a physical examination of appellant, in which Dr. S.G.S. 
noted that numbness of the feet and hands were probably due 
to a diabetic neuropathy.  Dr. S.G.S. noted that appellant 
was noncompliant with his diet and with his medications, and 
that appellant's blood pressure was very volatile.  Dr. 
S.G.S. provided the following impressions.  (1) Exertional 
chest pain, functional class II.  (2) History of coronary 
artery disease.  (3) Status post bypass surgery.  (4) Status 
post previous angioplasties and stent placement.  (5) Prior 
history of tobacco use.  (6) Noninsulin dependent diabetes 
mellitus.  (7) Hypertension.  (8) Hyperlipidemia.  (9) Family 
history of premature coronary artery disease.

Appellant subsequently had a nuclear medicine rest and stress 
image analysis in July 2000; the interpreter's impression was 
suspicion of reversible inschemic change.  A subsequent rest-
and-stress cardiolite examination in January 2001 provided an 
impression of mild, non-transmural ischemia confined to the 
proximal anterolateral wall of the left ventricle, with no 
transmural ischemia identified elsewhere and no evidence of 
infarction.

In October 2000, appellant submitted a claim for service 
connection for myocardial infarction, coronary artery 
disease, and angina.

The file contains a letter from Dr. J.R.M. dated September 
2000.  The letter asserts that Dr. J.R.M. had known appellant 
for approximately 20 years, and that appellant had been 
treated for myocardial infarction, coronary artery disease, 
angina, hypopotassemia, and diabetes.  Appellant had recently 
undergone open-heart surgery, several angioplasties, and 
stent placement.  The letter asserts that Dr. J.R.M. reviewed 
appellant's discharge orders from the service and noticed 
many symptoms, such as pressure in the chest, symptomatic of 
an impending heart condition.  In conclusion, Dr. J.R.M. 
agreed that appellant's current cardiac problems stemmed from 
symptoms that he was suffering before he left the service.

Appellant was scheduled for VA medical examination in 
November 2000, in preparation for which he filled out a self-
reported Report of Medical Examination (VA Form 21-2545).  
Appellant stated thereon that he had experienced chest pains, 
cramps, and frostbitten hands and feet in 1962 or 1963.  He 
reported current complaints of chest pains, leg cramps, and 
numbness in feet and fingers.

Appellant had a VA medical examination (cardiac) in November 
2000.  The examiner reviewed the C-file.  Appellant reported 
a history of chest pain and discomfort for many years, which 
had been thought to be noncardiac.  Appellant's current 
seated blood pressure readings were 179/114, 162/114, and 
165/105.  On examination, appellant's heart was apparently 
not enlarged and no murmurs were heard.  Heart rhythm was 
regular.  Pulses to the left lower extremity were adequate; 
the right ankle had diminished pulse by comparison.  
Appellant reportedly began symptoms in the right lower 
extremity before the left.  Auscultation of the groins and 
the abdomen did not reveal the presence of any bruit.  The 
examiner's diagnosis was as follows. (1) Arterial 
hypertension, under treatment, uncontrolled.  (2) Coronary 
artery disease, status post coronary artery bypass graft, 
mildly symptomatic, New York Heart Association III, able to 
exert five metabolic equivalents (METs).

In regard to the etiology of appellant's condition, the VA 
medical examiner stated that review of appellant's military 
medical record revealed no evidence of either hypertension or 
diabetes.  Medically, it was doubtful that appellant's 
discomfort while in the military was a manifestation of the 
coronary artery disease that appellant was currently 
experiencing; any further statement would be pure 
speculation.

Appellant submitted a letter in December 2000 in which he 
asserted that he had complained of hypertension in the 
service, but was told at the time that he had indigestion; he 
also reported severe leg cramps while in the service.  The 
problem became progressively worse after appellant's 
discharge and he was eventually diagnosed by the VA medical 
center as having hypertension.  He had a heart attack in 
November 1999 and bypass surgery in February 2000.  Appellant 
had not worked since March 1998.

A VA clinical note dated February 2001 shows that appellant 
complained of burning and numbness in the feet, constant but 
worse at night, reportedly present since a cold weather 
injury in service.  The examiner's assessment was as follows.  
(1) Diabetes, poorly controlled.  (2) Hypertension, well 
controlled.  (3) Coronary artery disease, stable angina.  (4) 
Neuropathy, frostbite and diabetes.
 
The file contains a letter from Dr. S.G.S. dated May 2001.  
The letter states that appellant had smoked cigarettes while 
in the military, and also had high blood pressure while in 
the military, both of which were factors in the tightness of 
the chest that appellant experienced in service and the 
eventual coronary artery disease.

The file contains a letter from Dr. V.J.B., a civilian 
provider, dated June 2001.  The letter asserts that Dr. 
V.J.B. had reviewed appellant's military medical record and 
noted therein that appellant had experienced episodes of 
chest pressure at that time.

The file contains a letter from appellant's wife, a 
registered pharmacist, dated June 2001.  The letter asserts 
that appellant's wife had known appellant since 1964, and 
that appellant experienced chest pains since he was 20 years 
old.  Appellant did not seek medical help because military 
physicians had told him that he just had indigestion.  
Antacids did not relieve his symptoms.  In the early 1970s, 
appellant was diagnosed with mild hypertension, which became 
progressively worse over the years.  Appellant was later 
diagnosed with diabetes, and subsequently had to undergo 
heart surgery.  The bottom line was that appellant took 
antacids for years for chest pain that was misdiagnosed as 
heartburn.

The file contains a letter from D.K., a registered nurse, 
dated July 2001.  The letter states that appellant was 
treated by the late Dr. A.W.P. from May 1966 through July 
1975.  Treatment was for angina, hypertension, leg cramps, 
and the onset of diabetes.

The file contains a letter from Dr. J.R.M. dated September 
2001.  The letter asserts that per Dr. J.R.M.'s review of 
medical records appellant began experiencing chest pain and 
tightness of the chest as far back as September 1965; 
considering the potential seriousness of these complaints, 
one would expect to see further tests or follow-up, but no 
such notations exist.  Appellant also complained of leg 
cramps as early as September 1962.  Appellant spent 14 months 
assigned to Goose Bay, Labrador, and appellant's separation 
physical documents that he experienced frostbite in the hands 
and feet.  Dr. J.R.M. expressed the medical opinion, based on 
his review of the military records, that appellant's current 
medical conditions began during his military service.

Based on Dr. J.R.M.'s letter, RO began developing a claim for 
service connection for frostbite of the hands and feet.   

The file contains a letter from Dr. J.R.M. dated December 
2001 asserting that Dr. J.R.M. began treating appellant for 
residuals of frostbite approximately 20 years previously.  
Current residuals included numbness, circulation problems in 
the extremities, and pain and discomfort when exposed to the 
cold.  Diagnosis of frostbite was first recorded in 
appellant's separation physical, conducted at Goose Bay.

Appellant had a VA medical examination (cold weather 
injuries) in August 2002.  The examiner did not have the C-
file for review.  He did have some VA hospital records to 
review which reportedly contained no mention of cold injury 
for the period of time they covered.  Appellant stated that 
while he was stationed at Goose Bay, Labrador, he returned 
from the flight line with burning, aching, red feet.  
Appellant went to the medical treatment facility but received 
no treatment.  Appellant stated that ever since he has been 
extremely sensitive to cold, especially the feet but also the 
hands.  Appellant stated that he was prone to sweating all 
over his body, not just the feet; he also reported 
paresthesia and numbness.  There was no recurring fungal 
infection and no evidence of frostbite scars.  Some 
thickening of the toenails was noted.  There was no obvious 
arthritis, no edema, no thickening or thinning of the skin, 
and no sleep disturbances associated with the claimed 
disability.  Physical examination showed that the feet were 
pinkish in color, with good hair growth.  There was no edema, 
no atrophy, and the feet were cool but not cold.  The feet 
were moist, and skin texture was normal and without 
ulceration.  Neurologic examination showed normal reflexes at 
the knee and ankle; reaction to the diabetic monofilament 
showed decreased sensation from the mid-shin distally.  There 
were no orthopedic or vascular abnormalities noted.  
Diagnosis was cold weather injury by history.  The examiner 
stated that appellant has also been diagnosed with type II 
diabetes with peripheral neuropathy, and there is no way to 
differentiate cold weather neuropathy from diabetic 
neuropathy by examination.

RO issued a rating decision in January 2003 denying service 
connection for residuals of frostbite.  Appellant submitted 
an NOD in March 2003 and a VA Form 9 in August 2003.

  
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a chronic 
disease whose symptoms became manifest to a degree of at 
least 10 percent disabling within one year of discharge from 
active service, even if the in-service onset is not 
documented in medical records.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  A 
chronic disease need not be diagnosed within the presumptive 
period, but characteristic manifestations thereof to the 
required degree must be shown by acceptable lay and medical 
evidence, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c) (2004); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  Cardiovascular-renal 
disease is specifically listed as a chronic disease entitled 
to this presumption; residuals of frostbite are not.  38 
C.F.R. § 3.309(a) (2004).

Notwithstanding the presumption under 38 C.F.R. §§ 3.307 and 
3.209, service connection may be awarded for a chronic 
condition when (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 494-98 (1997).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).    

Service Connection for Coronary Artery Disease

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, the file contains 
diagnoses from multiple medical providers of coronary artery 
disease.  The Board accordingly finds that the first part of 
the Hickson analysis is satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of in-service accident or disease.  In this case, 
the service treatment record shows one occasion in which 
appellant sought treatment for leg pain secondary to 
marching, and appellant's separation physical noted history 
of leg pain and also reported pressure in the chest 
(indicated then to be due to indigestion).  However, the 
Board does not find that these notes constitute evidence of 
in-service cardiac disease.  In fact he specifically denied 
heart palpitations, hypertension, and pain or pressure in the 
chest.  The separation physical did not show any current 
physical abnormality, there is no service treatment record 
showing complaint of tightness of the chest, and the single 
instance of leg pain in the service treatment record was 
apparently consequent to marching.  The Board accordingly 
finds that the second part of the Hickson analysis is not 
satisfied in regard to this disability.  

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
claimant's military service.  In this case, there is medical 
evidence on both sides.  The VA medical examiner in November 
2000 stated a medical opinion that it was doubtful 
appellant's discomfort while in the military was a 
manifestation of the current coronary artery disease.  On the 
other hand, Dr. S.G.S. stated that appellant had smoked 
cigarettes while in the military, and also had high blood 
pressure while in the military, both of which were factors in 
the tightness of the chest that appellant experienced in 
service and the eventual coronary artery disease.  Also, Dr. 
J.R.M. stated that appellant's current cardiac problems 
stemmed from symptoms that he was suffering before he left 
the service, especially tightness in the chest.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The Board does not find the opinion of Dr. S.G.S. to be a 
competent opinion of nexus.  Dr. S.G.S. clearly indicated 
that his opinion was based on appellant's history of smoking 
in service and on appellant's history of high blood pressure 
in service.  In fact, service medical records show that 
appellant did not have high blood pressure in service, since 
his blood pressure on discharge was nearly identical to his 
blood pressure on enlistment.  In regard to smoking in 
service, the Board notes that appellant's claim for service 
connection was filed in October 2000; no VA benefits can be 
paid for death or disability due to the use of tobacco 
products in service for claims submitted on or after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  Moreover, and much 
more significantly, on examination in 1982 the veteran denied 
any history of tobacco use.  It is not otherwise noted in the 
medical records that he was a chronic smoker.  Therefore, Dr. 
S.G.S. has not asserted a nexus on which service connection 
can be based.

Similarly, the Board also does not find the opinion of Dr. 
J.R.M. to be a competent opinion of nexus, since it is 
clearly based on the notation on appellant's discharge 
physical examination of tightness in the chest and pain in 
the legs.  As discussed above, neither entry is evidence of 
in-service manifestation of an early cardiac condition, and 
it follows that neither can be the basis for a competent 
medical opinion of nexus.  The pressure in the chest was 
noted to be due to indigestion at the time, and there is no 
contemporaneous evidence to the contrary.  Other records 
noted that the onset of hypertension was dated from 1970.

On the other hand, the VA medical examiner in November 2000 
stated an opinion, based on his review of the C-file, that it 
was "doubtful" that appellant's discomfort while in the 
military was a manifestation of the current coronary artery 
disease.  The Board finds this opinion to be more competent 
and probative of service connection, because it was made 
after a complete medical examination of appellant in 
conjunction with a review of the entire C-file.  It also 
appears to be more consistent with all the findings recorded 
at the time, including the normal blood pressure and normal 
cardiac evaluation on separation examination.  Again, 
evidence suggests the onset of hypertension no earlier than 
1970.

The Board accordingly finds that the second and third parts 
of the Hickson analysis have not been satisfied in regard to 
the claimed disability.

As noted above, service connection may be presumptive for 
cardiovascular renal disease if symptoms became manifest to a 
degree of at least 10 percent disabling within one year of 
discharge from active service, even if the in-service onset 
is not documented in medical records.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, there are two statements regarding the 
onset and duration of appellant's symptoms: a statement by 
his wife that appellant had chest pains continuously since 
1964, and a statement by nurse D.K. that appellant had been 
treated for angina, hypertension, leg cramps, and the onset 
of diabetes during the period May 1966 to July 1975.  Since 
neither statement shows that the condition was at least 10 
percent disabling within the first year after discharge, the 
Board finds that presumptive service connection for a chronic 
disease is not available.  

Notwithstanding the presumption, service connection may be 
awarded for a chronic condition when (1) a chronic disease 
manifests itself in service and the veteran currently has the 
same condition, or (2) a disease manifests itself in service 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Appellant's wife has stated, based on her 
observations, that appellant has had chest pains since 1964, 
and that those chest pains, misdiagnosed as heartburn, were 
manifestations of his current coronary artery disease.  A 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis or 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Appellant's wife signed her letter as a registered 
pharmacist, which does not establish her medical expertise to 
assert that the symptoms she observed in appellant starting 
in 1964 were early manifestations of his current cardiac 
condition.  Again, that conclusion seems contraindicated by 
the medical evidence recorded at the time.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
indication of hypertension was in 1970, five years after 
appellant's discharge, and the earliest actual diagnosis of 
coronary artery disease was in 1999, 34 years after 
appellant's discharge.  The Board finds that this passage of 
years is actual evidence against the claim.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.

Service Connection for Residuals of Frostbite of the Hands 
and Feet

The first part of the Hickson analysis is evidence of a 
current disability.  There is evidence from multiple medical 
providers that appellant has some degree of neuropathy of the 
hands and feet, so the Board finds that the first part of the 
Hickson analysis is satisfied. 

The second part of the Hickson analysis is evidence of an in-
service accident of disease.  There is no such evidence in 
this case.  As noted above, appellant had argued that a 
service medical treatment note mentions "frostbite," but on 
close examination the note actually refers to 
"tonsillitis." There is nothing in the service medical 
records, including the separation physical examination, to 
show any complaint of or treatment for a cold injury.  The 
Board accordingly finds that the second part of the Hickson 
analysis is not satisfied.

The third part of the Hickson analysis is medical evidence of 
nexus between a claimed disability and the claimant's 
military service.  In this case, Dr. J.R.M. has asserted such 
a nexus, but it is evident that this opinion is based on an 
erroneous belief that frostbite appears in the service 
medical records.  Dr. S.G.S. noted in July 2002 that 
appellant had diabetic neuropathy, and the VA medical 
examiner in August 2002 stated that peripheral neuropathy due 
to diabetes is indistinguishable on examination for 
peripheral neuropathy due to residuals of frostbite.  Since 
the symptoms cannot be distinguished, and since appellant 
demonstrably has diabetes but did not demonstrably have a 
cold injury, the Board finds that there is no basis on which 
to find medical evidence of nexus.  The third part of the 
Hickson analysis is accordingly not satisfied.  It appears 
from comprehensive review of the record, that the onset of 
the lower extremity pathology was evidenced after the onset 
of diabetes.

As noted above, the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this 
case, Dr. J.R.M. asserted in 2001 that he began treating 
appellant for residuals of a cold injury in approximately 20 
years previously (i.e., 1980), which represents passage of 15 
years between appellant's discharge from service and the 
onset of symptoms.  The Board finds that this passage of 
years is actual evidence against the claim.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


ORDER

Service connection for coronary artery disease is denied.  
Service connection for residuals of frostbite of the hands 
and feet is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


